DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 13-15 and 19  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MENSAH (U.S. Publication 2021/0217438).


Regarding claims 1, 13 and 20,
Mensah teaches a computer-implemented method, a system (claim 13) and instructions (claim 20) comprising:
receiving a data sequence input from a property related to an event at the property ([0017] teaches property 102 wherein a visitor 104 must knock on the door 108 using a knocking pattern that matches a pre-recorded knocking pattern; [0017] and [0018] further teaches an enabled keypad);
	comparing the data sequence input to one or more sequence templates to determine a matching sequence template ([0021] teaches determining whether a code matches a preset code);
	based on the matching sequence template, determining one or more relevant actions to be performed ([0017] teaches that based upon a determined match, the lock operator 228 can also lock or unlock the door 108; [0053] teaches that a matched code may determine that a user has input a duress code; [0046] teaches  that the stored knock event can include a particular pattern, and multiple different stored knock events with various patterns may be stored for comparison purposes);
performing the one or more relevant actions using the data sequence input ([0053] teaches that in response to a duress code, sending an emergency notification to emergency responders); and
providing feedback related to the event or the one or more relevant actions ([0025] teaches a display 238  can show text such as “Processing Knocking Pattern,” “Match Found,” or “Match Not Found”; it may show symbols, such as a red light indicating that a knocking pattern match was not found, and a green light indicating that a knocking pattern match was found; and the display 238 can show text directing the visitor 104 to perform an action e.g., “…Please Try Again,” or “Match Found—Please Enter code.” .)

Regarding claims 2 and 14,
Mensah teaches that the data sequence input is a sequence entered by a user on a keypad affixed to a device on the property (see fig. 2, also [0021] teaches keypad 236 which can include keys, or buttons, labeled with numbers and/or letters that enable user entry of alphanumeric codes.)

Regarding claims 3 and 15,
Mensah teaches that the matching sequence template corresponds to contacting one or more users associated with the property and the one or more relevant actions comprise:
comparing the data sequence input to one or more stored sequences to determine a matching stored sequence ([0017] teaches property 102 wherein a visitor 104 must knock on the door 108 using a knocking pattern that matches a pre-recorded knocking pattern; [0053] teaches that a matched code may determine that a user has input a duress code) ; and
sending a signal to a device associated with the matching stored sequence ([0053] teaches that in response to a duress code, sending an emergency notification to emergency responders.)

Regarding claims 8 and 19,
Mensah further teaches:
obtaining one or more images of a user that entered the data sequence input;
performing analysis on the one or more images to determine one or more objects in the one or more images ([0080] teaches that the monitoring server 150 can correlate the detected knock data 144 with other monitoring system data 145 to further authenticate the visitor 104. For example, a doorbell camera may capture images of the visitor 104); and
based on the one or more objects and the matching sequence template, determining the one or more relevant actions to be performed ([0080] teaches that the doorbell camera or the monitoring server 150 may perform facial recognition on the images to identify the visitor 104. The monitoring server 150 may compare the selected stored knocking pattern 146 to the facial recognition determination to authenticate the visitor 104).

Regarding claim 9,
Mensah further  teaches determining the one or more objects in the one or more images comprises:
identifying the user that entered the data sequence input with an identity based on the one or more images; and
	determining the one or more relevant actions to be performed based on the identity ([0081] teaches that the monitoring server 150 can verify that the face of the visitor 104, whose knock matches the stored knocking pattern 146 assigned to the user group “Neighbor,” matches the face of a recognized neighbor of the property 102; while [0085] teaches that the monitoring server 150 may perform different actions 160 for different visitors. For example, for a visitor who is assigned to the Neighbor user group, the monitoring server 150 may enable the keypad 236 and send the notification 162. For a visitor who is assigned to a Family user group, the monitoring server 150 may perform an action of sending a command to the knock-sensing lock 110 to unlock the door 108).

Regarding claim 10,
The method of claim 8, wherein determining the one or more relevant actions to be performed comprises:
determining the one or more objects match one or more stored objects associated with a first set of relevant actions([0080] teaches that the doorbell camera or the monitoring server 150 may perform facial recognition on the images to identify the visitor 104); and
in response to determining the one or more objects match the one or more stored objects associated with the first set of relevant actions, determining the one or more relevant actions to be performed from the first set of relevant actions based on the matching sequence template ([0085] teaches that the monitoring server 150 may perform different actions 160 for different visitors. For example, for a visitor who is assigned to the Neighbor user group, the monitoring server 150 may enable the keypad 236 and send the notification 162. For a visitor who is assigned to a Family user group, the monitoring server 150 may perform an action of sending a command to the knock-sensing lock 110 to unlock the door 108).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MENSAH (U.S. Publication 2021/0217438) in view of ENDLER (US Patent 11,399,021).
Regarding claims 11 and 12,
 The method of claim 1, wherein the one or more sequence templates comprise:
a first template comprising one or more character prefixes and a minimum character requirement (Column 9:5-24 teaches storing credentials in data structures including prefix trees; Column 26:14-17 the usefulness of a plurality of criteria which may include: determining whether password includes characters less than a minimum and greater than a maximum  number of characters).
Before the effective filing date of the invention, it would have been obvious to modify Mensah per the teachings of Endler, utilizing a template comprising one or more character prefixes, a minimum character requirement and/or a maximum character requirement, since Endler teaches in column 9:5-24 that the use of prefix structures shall  expedite the comparisons and afford relatively fast access to entries. While column 28:9-15 teaches that a password with less than a minimum number of characters may be easy to guess and a password that is greater than a maximum may be harder to remember. 

Allowable Subject Matter
Claims 4-7 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689